Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on February 10, 2021 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 1, 17, and 18, the recited “write conditions” is indefinite because one of ordinary skill in the art would not have known the metes and bounds of this limitation. Write conditions could be random/sequential write or could be of  read/write of different size/access.
Claims 2-16 are rejected based on dependency from claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 13-15, 17, and 18 are  rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Bennett et. al., U.S Patent Pub No. 2018/0373438 (hereinafter Bennett).
Regarding Claim 1, Bennett teaches a non-volatile storage device, comprising: a storage section including a plurality of block sections each including a plurality of page sections into which data can be written independent of each other, the plurality of block sections being capable of collectively deleting the data written in the plurality of page sections (Fig.1, 2, 3, Para28-29,65-66 "The non-volatile storage device 300, in certain embodiments, is organized into erase blocks 302aa-302mn (collectively 302), which is the smallest erasable unit." Flash is only erased collectively in unit of blocks); and 
a calculation section that calculates, on a basis of information about write conditions of the plurality of page sections included in the storage section, candidate addresses that are candidates of logical addresses of the data to be written into the plurality of page sections (Fig.1,4-6,7; Para3-5 "controller for a non-volatile storage device, in certain embodiments, includes a map module that generates logical blocks for the non-volatile storage device by assigning determined numbers of erase blocks to each of the logical blocks" size/num of available blocks corresponds to write condition; Para28-29, 33-34, 36 "The large logical address space 134 may allow storage clients 116 to allocate and/or reference contiguous ranges of logical addresses" Para51-52,57-58, 65, 67, 75-77 "the size module 404 calculates the number of logical storage blocks 306 that may be created so that as many available erase blocks 302 may be included in each logical storage block 306 as possible while maintaining the size limit set by the threshold variance" Para102-103).
Regarding claim 2, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the calculation section calculates a range of the candidate addresses( Fig.3-6; Para4-5 "controller for a non-volatile memory device is configured to perform operations for determining how many of a plurality of erase blocks are available for creating super blocks" Para33-34 "The logical address space 134 may comprise a plurality (e.g., range) of logical addresses" Para58-59,67-68 ).  
Regarding claim 3, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the calculation section calculates a plurality of ranges of the candidate addresses (Fig.1,3-6, Para33-34 "The logical address space 134 may comprise a plurality (e.g., range) of logical addresses").  
Regarding claim 4, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the calculation section calculates a head address of the range of the candidate addresses (Fig.1, 3-6, Para33-34 "logical block address (LBA), cylinder/head/sector (CHS) address"). 
Regarding claim 5, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the calculation section calculates a size of data that can be written in the range of the candidate addresses(Fig.1, 5, Para3-4 "includes a size module that determines numbers of erase blocks from available erase blocks to include in each of a plurality of logical blocks as a function of a total number of available erase blocks such that the numbers of erase blocks for each of the logical blocks deviates from each other by less than a predetermined deviation limit" Para36-37, 75-77).
Regarding claim 6, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the information about the write conditions includes information in a conversion table that converts the logical addresses of the data written in the plurality of page sections to physical addresses of the plurality of page sections (Fig.1, 4, 5, Para34 "The SML 130 may maintain metadata 135, such as a forward index, to map logical addresses of the logical address space 134 to media storage locations on the nonvolatile memory device(s) 120" Para59-60 ""The metadata 135 may comprise a logical-to-physical mapping structure with entries that map logical addresses in the logical address space 134 and media locations on the non-volatile memory device 120.").
Regarding claim 7, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the conversion table includes, as ones of the logical addresses, first addresses for which the physical addresses are not specified, and the calculation section calculates the first addresses as the candidate addresses (Fig.1, 4, 5, Para34 "The SML 130 may maintain metadata 135, such as a forward index, to map logical addresses of the logical address space 134 to media storage locations on the nonvolatile memory device(s) 120" Para59-60).
Regarding claim 8, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the calculation section calculates sequential ones of the first addresses as the candidate addresses (Fig.1, 3, Para35-36 "The large logical address space 134 may allow storage clients 116 to allocate and/or reference contiguous ranges of logical addresses" Para80-81 "In certain embodiments, the map module 406 assigns erase blocks 302 to logical storage blocks 306 in a sequential order such as the order of the dies, die planes, chips, or the like that the erase blocks 302 are located on").  
Regarding claim 9, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the physical address is an address that specifies the block section and the page section, and the calculation section calculates, as the candidate addresses, second addresses being other ones of the logical addresses, the other ones of the logical addresses being converted to ones of the physical addresses, the ones of the physical addresses specifying a same one of the plurality of block sections(Fig.1, 4, 5, Para34 "The SML 130 may maintain metadata 135, such as a forward index, to map logical addresses of the logical address space 134 to media storage locations on the nonvolatile memory device(s) 120" Para59-60).
Regarding claim 10, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the calculation section calculates sequential ones of the second addresses as the candidate addresses(Fig.1, 3, Para35-36 "The large logical address space 134 may allow storage clients 116 to allocate and/or reference contiguous ranges of logical addresses" Para80-81).

Regarding claim 13, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches a communication section that performs data communication with a host device that makes access to the storage section, wherein   the calculation section notifies the host device of the candidate addresses via the communication section (Fig.1, Para26-27"The communication interface 113 may comprise one or more network interfaces configured to communicatively couple the computing device 110 and/or non-volatile memory controller 124 to a communication network 115, such as an Internet Protocol network, a Storage Area Network, or the like." Para53-54).  
Regarding claim 14, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the communication section receives a data size of write data from the host device, and the calculation section calculates a range of the candidate addresses on a basis of the received data size (Fig.1, 5, Para3-4 "includes a size module that determines numbers of erase blocks from available erase blocks to include in each of a plurality of logical blocks as a function of a total number of available erase blocks such that the numbers of erase blocks for each of the logical blocks deviates from each other by less than a predetermined deviation limit" Para36-37, 75-77).
Regarding claim 15, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Bennett teaches wherein the calculation section generates notification information about the range of the candidate addresses, and notifies the host device of the generated notification information (Fig.1, Para26-27, 53-54,75-77). 
Regarding claims 17-18, Bennett teaches these claims according to the reasoning set forth in claim 1-13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Bennett et. al., U.S Patent Pub No. 2018/0373438 (hereinafter Bennett) in view of Okubo et. al. US Patent Pub No. 2013/0179646 (hereinafter Okubo).
Regarding claim 11, Bennett teaches all the limitations of the base claims as outlined above.
	However, Bennett fails to teach but Okubo teaches wherein the calculation section calculates indices of a write speed at a time when the data to which the candidate addresses have been added is written (Fig.5A; 15, 19-22; Para122-125 "The data write block 320 determines whether the high-speed designation flag received from the host computer 100 is set to T (true) ( step S924)."). 
	Bennett and Okubo are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Bennett, and incorporating the write speed, as taught by Okubo.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Okubo (Para5-6).
Regarding claim 12, Bennett teaches all the limitations of the base claims as outlined above.
	Further, Okubo teaches wherein the calculation section calculates the indices of the write speed in accordance with presence/absence of ones of the physical addresses, the ones of the physical addresses corresponding to the candidate addresses(Fig.5A; 15, 19-22; Para90-91,122-125 "If no corresponding physical address is found in the translation table 340, the data write block 320 references the NVRAM physical address management table 360 to assign a free physical address to the logical address").  
Regarding claim 16, Bennett teaches all the limitations of the base claims as outlined above.
	Further, the combination teaches wherein the notification information includes an at least one of a head address of the range of the candidate addresses, a size of data that can be written in the range of the candidate addresses(Bennett: Fig.1, 3-6, Para33-34 "logical block address (LBA), cylinder/head/sector (CHS) address"), or an index of a write speed at a time when the data to which the candidate addresses have been added is written (Okubo:Fig.5A; 15, 19-22; Para90-91,122-125). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogawa et.al. US. 2016/0274792 teaches collective erase of sequential address.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135